Citation Nr: 1530673	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the RO.

The Board previously remanded this issue in November 2011 and May 2014 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. The Veteran's preexisting scoliosis was not aggravated during service.

2. The Veteran's current degenerative disc disease of the thoracolumbar spine is not attributable to injury sustained during service; arthritis of the thoracolumbar spine was not manifest in service or within one year of separation


CONCLUSIONS OF LAW

1. Scoliosis was not aggravated by service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

2. A thoracolumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in November 2006. The claim was last adjudicated in January 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations and the medical opinion obtained in September 2014 are adequate with regard to the issue on appeal, as the September 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The orthopedic surgeon considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in May 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for examination by either his treating physician or board certified orthopedist (preferably an orthopedic surgeon) to evaluate and offer opinion as to etiology of the back disability, taking into account the Veteran's reported history of injury sustained in service. Here, the orthopedic surgeon offered an opinion in September 2014 that addresses the etiology of his back disability, with due consideration given to the Veteran's reported history of the back disability. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 38 C.F.R. §§ 3.307, 3.309.

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. The appellant has arthritis (spurring) of the lumbar and cervical spines. 
 
Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).




Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111. In this case, moderate scoliosis was noted at entry into service in June 1979.  

Service treatment records reflect that the Veteran sought treatment for complaints referable low back pain. A December 1981 service treatment record reflects the Veteran's complaints of pain from middle back to low back ongoing for 4-5 days. He reported that he slipped on ice in the field and fell on his back. On examination, there was mild spasm and decrease in range of motion due to pain. The impression was soft tissue injury with mild spasm. A March 1982 service treatment record documents that the Veteran had been on sick call for recurrent low back pain. He complained of pain in the right T12-L2 paraspinous areas. There was no spasm and no deformity and he had full range of motion. The assessment was low back pain by history.  The June 1982 report of medical history shows that the Veteran reported a history of recurrent back pain and it was noted that he reported occasional low back pain with exercise.  The June 1982 separation examination report shows that the clinical evaluation of the spine was normal.  

Subsequent to service, private and VA medical records verify that the Veteran has current back disability. For example, the September 2014 VA examination report reflects diagnoses of degenerative disc disease and degenerative joint disease (arthritis) of the thoracolumbar spine. Thus, the remaining inquiry is whether such disability is related to service. 

On this record, the Board finds that service connection for the current back disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current back disability to disease or injury sustained during a period of service. To that end, the Board notes that in the September 2014 report of VA examination the orthopedic surgeon opined that it was less likely as not that the Veteran's current back disability was related to injury sustained during a period of service. Rather, the orthopedic surgeon explained that the imaging studies showed only age related changes that would be expected at the Veteran's age. The orthopedic surgeon also found that the current back disability was not related to the mild thoracic scoliosis that was demonstrated. Finally, the orthopedic surgeon concluded that there was no record of arthritis that became manifest within a year of service. 

The Board is aware of the June 2008 VA treatment record in which the VA physician concludes that "the [Veteran's] chronic low back pain from lumbar spine degenerative disc disease and annular tear as well as right lower extremity radiculopathy is as likely due to an injury in the military as it is not due to an injury in the military." To the extent this record represents evidence in favor of the claim the Board is affording it little probative value. Importantly, the physician fails to offer an adequate rationale for this conclusion. See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."). Accordingly, this opinion is afforded little probative value.

Here, the Board finds that the more probative opinion is the opinion offered by the VA examiner in September 2014. The Board reiterates that the VA orthopedic surgeon reviewed the claims file, including service treatment records that documented the Veteran's back injury in service from a slip and fall accident on ice but explained that the Veteran's current back disability was consistent with age related changes that would be expected at the Veteran's age. 

The Board has the authority to and affords more probative weight to the opinion of the VA orthopedic surgeon offered in September 2014. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, to the extent that the Veteran has degenerative joint disease (arthritis) of the thoracolumbar spine, the Board notes that there is no evidence of arthritis of the spine shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. To that end, the Board notes that in the September 2014 VA examination report the orthopedic surgeon concluded that there was no record of arthritis that became manifest within a year of service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Finally, scoliosis, which was noted at entry into service, was not aggravated during service. In this regard, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." In this case, the service treatment records are against a finding that scoliosis increased in disability during service. While the service treatment record show complaints of back pain after a fall, the records do not demonstrate any clinical findings related to scoliosis and there is no indication of any increase in scoliosis during service.  The separation examination noted a history of back pain but indicated that the clinical evaluation of the spine was normal.  The September 2014 VA examination report shows that the orthopedic surgeon found that the current back disability was not related to the mild thoracic scoliosis that was demonstrated. As such, the Board finds that service connection based on aggravation of the preexisting scoliosis is not warranted. 

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he sustained injury during service that resulted in back pain. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the complaints documented in the service treatment records, the Board finds his assertions to be credible. However, in this case, the Board finds the opinion offered by the VA orthopedic surgeon in September 2014 to be more probative. The VA orthopedic surgeon is a medical professional who reviewed the claims file, considered the reported history and provided clear rationale to support the conclusion. The orthopedic surgeon used his expertise in reviewing the facts of this case and determined that the current back disability was unrelated to incident of the Veteran's period of service. It is clear that the orthopedic surgeon fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current back disability was related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a back disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a back disability is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


